145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David Arthur BRADVICA, Petitioner-Appellant,v.Sherman BLOCK; Attorney General of the State of California,Respondents-Appellees.
No. 97-56049.D.C. No. CV-97-01168-JGD.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 18, 1998.

Appeal from the United States District Court for the Central District of California John G. Davies, District Judge, Presiding.
Before SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner David A. Bradvica appeals pro se the district court's order denying his 28 U.S.C. § 2254 petition for failure to exhaust state remedies.  We affirm for the reasons stated in the Magistrate Judge's Report and Recommendation, filed on May 5, 1997, which was adopted in full by the district court on May 21, 1997.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4.  Bradvica's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellee's Request for Judicial Notice is granted